
	
		II
		112th CONGRESS
		2d Session
		S. 2128
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2012
			Mr. Tester (for himself,
			 Mr. Begich, and Mrs. Shaheen) introduced the following bill; which
			 was read twice and referred to the Committee on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to clarify that all veterans programs are exempt from
		  sequestration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting the Health Care of Veterans
			 Act of 2012.
		2.Clarification of
			 exemption for all veterans programs
			(a)In
			 generalSection 256(e)(2) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 906(e)(2)) is amended by striking subparagraph (E) (relating to veterans’
			 medical care).
			(b)Clerical
			 amendmentThe subsection
			 heading of section 256(e) of such Act (2 U.S.C. 906(e)) is amended by striking
			 , Indian Health Services
			 and Facilities, and Veterans' Medical Care and
			 inserting and Indian
			 Health Services and Facilities.
			
